MEMORANDUM **
Lakhginder Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, Farah v. Ashcroft, 348 F.3d 1153, 1154 (9th Cir.2003), we deny the petition for review.
Substantial evidence supports the agency’s conclusion that Singh was not credible because his testimony was internally in*839consistent, and inconsistent with his documentation, regarding his party involvement, his identity, and his departure from India. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001); see also Fatah, 348 F.3d at 1156 (stating that identity is a key element for asylum claims). We therefore deny the petition as to asylum.
An alien who fails to establish eligibility for asylum necessarily fails to establish eligibility for withholding of removal. Fatah, 348 F.3d at 1156.
Singh’s contention that the BIA applied an incorrect legal standard in denying his CAT claim is not supported by the record. The agency’s denial of CAT is supported by substantial evidence because Singh relies on the same testimony that was found not credible and cites to no other evidence. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.